Citation Nr: 1230472	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  09-31 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and/or depression.

3.  Entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure. 


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to September 1965.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The Veteran appeared before the undersigned Veterans Law Judge at a Travel Board hearing in July 2011.  The record contains a transcript of that hearing.

Although the Veteran initially filed a claim of service connection for PTSD, the Board has recharacterized his claim to include all diagnosed psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability submitted by non-counsel represented claimant also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).
  
The issue of service connection for a respiratory disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's tinnitus was incurred as a result of active military service. 

2.  The Veteran does not have an acquired psychiatric disorder as a result of his active military service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for tinnitus are approximated. 38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  The criteria for entitlement to service connection for an acquired psychiatric disorder have not been met. 38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr, supra (concerning varicose veins); see also Jandreau, supra (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in April 2006 and December 2008 that fully addressed all notice elements.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  Additionally, the Veteran was afforded VA examinations in July 2009 and December 2010.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection claims

Service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough. There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Tinnitus

The Veteran contends that he has tinnitus as a result of noise exposure during service.  With resolution of the doubt in favor of the Veteran, the Board finds that his tinnitus is due to service and his claim of service connection is granted.  

Service treatment records fail to demonstrate any complaints or treatment referable to tinnitus. 

The Veteran underwent a VA audiological examination in July 2008.  The Veteran reported constant bilateral tinnitus for as long as he could remember.  The Veteran was unable to recall when his tinnitus began.  He reported exposure to noise in the military as a boatswain's mate. His duties included sanding and grinding, training with guns, and exposure to constant "roaring" of the ship.  The examiner diagnosed tinnitus but opined that is not the result of military noise exposure as the Veteran could not recall the onset of the tinnitus.  The Veteran also opined that the Veteran had high-frequency hearing loss as a result of in-service noise exposure.  

The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing in July 2011.  He testified that he was exposed to noise during service through use of an electric sander 15 to 20 hours per week, being stationed in a gun mount, and proximity of his sleeping quarters to the ship's propellers.   He stated that he was never provided with hearing protection.  He further stated that his tinnitus began six or seven months after his discharge from service.   

The Veteran is competent to provide evidence as to the incurrence of tinnitus and its symptoms.  While at the time of the Veteran's service separation examination there was no mention of tinnitus, neither is it apparent that such a question was asked of the Veteran.  Additionally the Veteran is in receipt of service connection for left ear hearing loss, indicating that the VA concedes his exposure to in-service noise sufficient to cause hearing loss. 

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan, supra.  In this case, the Veteran is competent to report continuous symptoms because this requires only personal knowledge as it came to him through his senses. Layno v. Brown, 6 Vet.App. 465, 470 (1994).

The Veteran's reported history of continued symptomatology since active service is presumed credible, his military specialty is consistent with noise exposure, and the claim will be granted under the benefit of the doubt doctrine. 

Acquired psychiatric disorder

The Veteran contends that he has PTSD as a result of his active service.  Based on the Court's holding in Clemons, the Board has construed this claim to include all diagnosed acquired psychiatric disorders.  

In addition to those criteria listed above, service connection for PTSD generally requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred. 38 C.F.R. § 3.304(f) .

As the preponderance of the evidence is against finding a diagnosis of PTSD and the Veteran's depression is not a result of his service, the Veteran's claim is denied.  

The Veteran's service treatment records are negative for any symptoms of or treatment for a psychiatric disorder.  

In 1993, the Veteran was treated for depression.  Treatment records indicate that his depression was due to marital problems.  

A December 2006 mental health evaluation showed diagnoses of major depressive disorder, moderate, single episode, and posttraumatic stress disorder, provisional.  Treatment records from January 2007 through June 2007 show that the Veteran was treated for depression and anxiety.  He was diagnosed with major depression disorder, single episode.  The records indicate that his depression was partially linked to his disappointment with himself over not being in the Navy for a period longer than his service.  Additionally, the Veteran's wife died in January 2007 and her death was often discussed in relation to his depression.  

In December 2007, records show a diagnosis of major depressive disorder in partial remission.  The record indicates that the Veteran was increasingly irritable as the anniversary of his wife's death approached.  

In June 2008, the Veteran began therapy again.  He reported an increase in angry outbursts.  He also reported dreams regarding several traumatic in-service experiences.  The record showed the Veteran initially received treatment for mental health after a 1993 suicide attempt.  The Veteran was diagnosed with depressive disorder, NOS.  

The Veteran submitted lay statement from co-workers in June 2008.  They stated that the Veteran was unruly, difficult to work with, and had unpredictable mood swings. 

Also in a June 2008 statement, the Veteran alleged three stressors, which he alleged caused PTSD. First, that he witnessed a sailor hit by a block during a ship to ship transfer.  The Veteran was later told that the sailor had died.  The Veteran also stated that in 1964 he was put on alert to go to Cuba and during this time, he feared for his life.  Finally, the Veteran alleged that while he was incarcerated during service, he witnessed inmates cutting their wrists and fighting with guards.  

In October 2008, the Veteran submitted a stressor statement in which he claimed that during a transfer of mail from his ship to another ship, the line broke loose and killed a sailor on the other ship.  The Veteran stated he was a witness to the sailor's death - in contrast to his later statement that he did not witness the incident.  

Treatment records from March 2009 through December 2010 show continuing diagnoses of depression.   

The Veteran underwent a VA examination in December 2010.  The examiner took the Veteran's history and his account of his alleged stressors.  Specifically, the Veteran stated that he witnessed the death of another sailor during an exchange between his ship and another.  He also mentioned other dangerous jobs that he performed during his period of service and that he was frightened at time while performing these jobs.

Finally, the Veteran stated that following an unauthorized absence during service, he was incarcerated by the military for nearly four months.  He witnessed acts of violence by prisoners and guards during this incarceration.  

The examiner diagnosed the Veteran with dysthymic disorder and alcohol dependence.  Additionally, the examiner found that the Veteran did not have a diagnosis of PTSD, stating "although the Veteran likely encountered incidents during his military service that were indeed stressful for him, he does not meet the diagnostic criteria for PTSD. [Furthermore], his dysthymic disorder and alcohol dependence appear to be unrelated to his reported military stressors."

The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing in July 2011.  He stated that he had been treated for PTSD since December 2006, although no diagnosis was made in the prior year.  The Veteran also testified regarding his stressors.  

The preponderance of the evidence is against finding that the Veteran has a diagnosis of PTSD.  Although a single December 2006 treatment record shows a provisional diagnosis of PTSD, the Veteran continued to seek treatment for mental health for the next four years and no additional confirmed diagnosis of PTSD was made.  

Furthermore, the December 2010 VA examiner reviewed the Veteran's claims file and his alleged stressors and found that although the Veteran may have been exposed to in-service stressors, he did not meet the criteria for PTSD. 

The Veteran through his representative has argued the applicability of recently-amended regulations pertaining to the sufficiency of evidence to establish the stressor criterion. During the July 2011 Travel Board hearing, the Veteran essentially argued that a VA examination has not been conducted with a view towards establishing whether he has PTSD as a result of the Veteran allegedly being in fear of his life while his naval vessel was placed on alert for possible action against Cuba. The Board has considered the Veteran's argument but finds that it is without merit. 

The evidence necessary to establish the occurrence of a recognizable stressor during service will vary depending on whether the veteran "engaged in combat with the enemy." Hayes v. Brown, 5 Vet. App. 60 (1993). If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f) . 

Prior to July 13, 2010, VA regulations and Federal court precedent decisions established that if the claimed stressor is not combat related, the veteran's lay testimony regarding his inservice stressor is insufficient, standing alone, to establish service connection and must be corroborated by credible evidence. See, e.g., Doran v. Brown, 6 Vet. App. 283, 289 (1994). Court decisions have held that there is no requirement that such corroboration must be found in the service records. However, the credible supporting evidence cannot consist solely of after-the-fact medical nexus evidence. See Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).

Effective July 13, 2010, VA has amended its rules for adjudicating disability compensation claims for posttraumatic stress disorder (PTSD) contained at 38 CFR § 3.304(f)  to relax the evidentiary standard for establishing the required in-service stressor in certain cases. This revision adds to the types of claims the VA will accept through credible lay testimony alone, as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account. VA's specific PTSD regulation, § 3.304(f), previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor. VA later amended its PTSD regulations to also accept the statements of Veterans who are former Prisoners-of-War  and those with an in-service diagnosis of PTSD as sufficient to establish occurrence of an in-service stressor if they are consistent with the places, types, and circumstances of service. 

The primary result of the recent amendment of 38 CFR § 3.304(f)  is the elimination of the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity." The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor. The regulation amendment has no impact on PTSD claims that arise out of in-service diagnoses of PTSD, or PTSD stressors experienced during combat, internment as a prisoner-of-war, or as the result of personal assault. 

Specifically, 38 C.F.R. § 3.304(f)(3) , as revised effective July 13, 2010, provides as follows: If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. See 75 Fed. Reg. 39,852  (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)  (2011)).

However, there is nothing in the revised amendment which relieves a claimant of the long-established requirement to show a disability - here, the Veteran is not shown to have PTSD. The record in its whole clearly shows that the Veteran does not have the disorder in question, irrespective of his claimed stressor.  

Additionally, and as discussed above, pursuant to the Court's holding in Clemons, the Veteran's claim is construed as one of service connection for all applicable mental health disorders.  The Veteran has diagnoses of depression and dysthymic disorder that have been related to marital problems and then to the death of his wife.  The December 2010 VA examiner stated that his dysthymic disorder and alcohol dependence were unrelated to his military stressors. 

Therefore, the preponderance of the evidence is against finding that the Veteran's depression is due to service and therefore, his claim of service connection is denied.  


ORDER

Service connection for tinnitus is granted.

Service connection for an acquired psychiatric disorder, to include PTSD and depression, is denied.  


REMAND

The purpose of this remand is to obtain outstanding VA treatment records that have not been associated with the claims file.  

At the July 2011 Board hearing, the Veteran testified that he was exposed to paint fumes multiple times per week in performance of his duties during service.  He was also exposed to dust while grinding in preparation for painting.   The Veteran further stated that he was exposed to asbestos as he was stationed on a World War II era ship.  

He stated that he had been advised that there were "nodules" on his lungs and that he would be seen in September 2011 for another examination of his lungs.  To date, the September 2011 treatment records have not been associated with the claims file.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Thus, because the Veteran has identified possible outstanding VA records pertinent to his claims on appeal, VA must undertake efforts to acquire such documents as these records may be relevant to his claims; a reasonable effort should be made to obtain such records. See 38 U.S.C.A. § 5103A(b). 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for a respiratory disorder, including but not limited to treatment records from September 2011 that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.

2. Thereafter, the RO/AMC must review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

3. The RO/AMC must then readjudicate the claim of service connection for a respiratory disorder to include consideration of all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


